UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52362 Worldwide Strategies Incorporated (Exact name of registrant as specified in its charter) Nevada 41-0946897 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 3801 East Florida Avenue, Suite 400, Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 991-5887 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ýNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of March 3, 2011 – 13,321,234 shares of common stock WORLDWIDE STRATEGIES INCORPORATED FORM 10-Q FOR THE FISCAL QUARTER ENDED JANUARY 31, 2011 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets (unaudited) 2 Consolidated Condensed Statements of Operations (unaudited) 3 Consolidated Condensed Statement of Changes in Shareholders’ Deficit (unaudited) 4 Consolidated Condensed Statements of Cash Flows (unaudited) 5 Notes to Consolidated Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II.OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 1 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Balance Sheets January 31, July 31, (unaudited) (audited) Assets Current Assets: Cash $ $ Prepaid expenses 78,318 Total current assets 85,600 Office equipment, net of accumulated depreciation of $22,623 — 51 Deposits 150 Total assets $ $ Liabilities and Shareholders’ Deficit Current Liabilities: Accounts and notes payable: Accounts payable $ $ Accounts payable, related party(Note 2) 3,900 Accrued compensation(Note 3) 319,375 Accrued liabilities (Note 5) 4,729 Accrued liabilities, related party (Note 4) 53,954 Notes payable (Note 5) 115,000 Total current liabilities 544,030 414,315 Shareholders’ deficit (Note 6): Preferred stock, $.001 par value; 25,000,000 shares authorized, 1,491,743 shares issued and outstanding 1,492 1,492 Common stock, $.001 parvalue, 33,333,333 shares authorized 13,321,234 and 12,496,234 shares issued and outstanding at 1/31/11 and 7/31/10, respectively 13,322 Additional paid-in capital 6,581,057 Deficit accumulated during development stage ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to consolidated condensed financial statements 2 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Statement of Operations (Unaudited) March 1, 2005 (Inception) Six Months Ended Three Months Ended Through January 31, January 31, January 31 Sales $
